Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed on April 6, 2020 has been accepted and entered.
Allowable Subject Matter
Claims 1-9, 12-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, none of the prior art of record specifies or makes obvious a package, namely
A first film forming the first side and including a light scattering layer; and a 
Second film forming the second side and heat sealed, ultrasonic sealed, or impulse sealed to the first film at a sealing portion when the package is in the closed configuration, wherein the second film contains an optical brightener that causes the second film to fluoresce when exposed to ultraviolet light passing through the light scattering layer at the sealing portion, in combination with the other claimed elements.
References such as Weisbecker disclose a similar package, but does not disclose the second film as claimed. 
Similarly, regarding claim 13, none of the prior art of record specifies or makes obvious a method of inspecting a seal of a package, namely the steps of 
Heat sealing, ultrasonic sealing or impulse sealing a first portion of a first film having a light scattering layer to a second portion of a second film to create the seal, the first film forming the first side and the second film forming the second side, the second film containing an optical brightener cause in the second film to fluoresce when exposed to ultraviolet light passing through the light scattering 
Similarly, regarding claim 17, none of the prior art of record specifies or makes obvious a sealing system, namely
A first film forming the first side and including a light scattering layer; and a 
Second film forming the second side and heat sealed, ultrasonic sealed, or impulse sealed to the first film at a sealing portion when the package is in the closed configuration, wherein the second film contains an optical brightener that causes the second film to fluoresce when exposed to ultraviolet light passing through the light scattering layer at the seal when the package is in the closed configuration, in combination with the other claimed elements.
Regarding claim 21, the allowable subject matter was disclosed in a prior office action dated September 2, 2020.
The balance of claims are allowable for the above-stated reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE S. KIM whose telephone number is (571)272-8458.  The examiner can normally be reached on M-F 8am-4:30pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINE S. KIM/Primary Examiner, Art Unit 2884